     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.589 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
      PORTFOLIO HOTELS, LLC,                          Case No. 21-cv-00314-BAS-MSB
11
                                         Petitioner, ORDER GRANTING PETITION TO
12           v.                                      COMPEL ARBITRATION
13                                                    (ECF No. 1)
14    1250 NORTH SD, LLC; SAN DIEGO
      HOTEL CIRCLE OWNER, LLC,
15
                                     Respondents.
16

17          Portfolio Hotels, LLC brings this Petition to Compel Arbitration (ECF No. 1
18    (“Petition”)). Respondents 1250 North SD, LLC and San Diego Hotel Circle Owner, LLC
19    oppose the Petition (ECF No. 11 (“Opposition”)).         Petitioner replies (ECF No. 13
20    (“Reply”)). Following oral argument and for the reasons stated below, the Court GRANTS
21    the Petition and orders the parties to arbitration.
22    I.    STATEMENT OF FACTS
23          The Respondents in this matter, San Diego Hotel Circle Owner, LLC (“SDHCO”)
24    and 1250 North San Diego, LLC (“1250 North”) operated the DoubleTree by Hilton, San
25    Diego in Mission Valley (the “Hotel”). (Pet. ¶ 9.) According to Petitioner’s counsel at
26    oral argument, Oak Coast was an 80% owner of the Hotel. The Respondents entered into
27    a Management Agreement with Petitioner Portfolio Hotels, LLC (“Portfolio”) to manage
28

                                                    -1-
                                                                                       21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.590 Page 2 of 12



 1    the Hotel. (Pet. ¶¶ 10–11; Ex. A to Pet. (“Management Agreement”).)1 The Management
 2    Agreement is summarized below.
 3          Ladder Capital Finance, LLC (“Ladder”) lent money to related entities, San Diego
 4    Hotel Circle Mezzanine, LLC (“SDHC Mezzanine”) and 1250 North San Diego
 5    Mezzanine, LLC (“1250 North Mezzanine”) pursuant to a loan agreement. As part of that
 6    loan agreement, Respondents, Portfolio, and Ladder entered into a Subordination
 7    Agreement under which Respondents assigned the Management Agreement between
 8    Respondents and Portfolio to Ladder and agreed that Portfolio would “subordinate its
 9    interest in the Management Fees” to the liens and security interests created for the benefit
10    of Ladder. (Ex. B to Opp’n.) 2 The terms of the Subordination Agreement are set out
11    below.
12          At some point, Ladder declared the parties were in violation of the loan agreement
13    because the Hotel had been transferred to CHRG Perillo and Ladder declared the parties to
14    be in default. The Hotel, which had been offered as collateral for the loan, was bought at
15    auction by Ladder’s affiliate LSDDT, LLC. (Pet. ¶ 16.) Portfolio demanded unpaid
16    management fees and payroll-related expenses for the time period before Ladder had
17    defaulted on the property, and LSDDT, LLC terminated Portfolio as the property manager
18    of the Hotel.
19          Ladder and SDHCO filed a lawsuit in the Supreme Court of New York. The first
20    cause of action was for declaratory judgment, requesting that the court declare that any
21    amounts due to Portfolio under the Management Agreement are subordinate to the lender’s
22    rights under the Subordination Agreement. The second cause of action was for breach of
23    the Management Agreement, alleging Portfolio mismanaged the Hotel. The New York
24    judge granted Portfolio’s motion to dismiss the second cause of action for lack of subject
25    matter jurisdiction.        The judge found that the Management Agreement and the
26

27
            1
                All exhibits to the Petition are attached in a single docket entry. (See ECF No. 1-2.)
28          2
                All exhibits to the Opposition are attached in a single docket entry. (See ECF No. 11-1.)

                                                         -2-
                                                                                                            21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.591 Page 3 of 12



 1    Subordination Agreement were separate agreements and that the Management Agreement
 2    was required to be heard in California court. That ruling is currently on appeal.
 3          A.     Management Agreement
 4          The Management Agreement was entered into on March 23, 2015 between SDHCO
 5    and 1250 North (the “Owners”) and Portfolio (the “Manager”) for a term of ten years and
 6    concerned the management of the Hotel, including how it would operate, calculation of
 7    management fees, expenditures for the Hotel, and insurance and indemnification, among
 8    other issues. The Management Agreement stipulated that it would be governed in all
 9    respects by the laws of the State of North Carolina. (Management Agreement § 20.) It
10    further has a forum selection clause requiring that “any action brought to enforce any of
11    the provisions of the agreement shall be instituted in a court of competent jurisdiction in
12    Ssan [sic] Diego, California.” (Id.)
13          Of particular relevance to this lawsuit, the Management Agreement stipulated that
14    “[t]he parties shall submit any dispute concerning this Agreement, including the
15    interpretation of or the enforcement of rights and duties hereunder to final and binding
16    arbitration by a licensed attorney . . . who has had at least 15 years of experience in
17    negotiating, drafting and/or interpreting hotel management agreements.” (Management
18    Agreement § 14.) The Management Agreement outlined the method for choosing an
19    arbitrator: “In the event the parties cannot mutually agree on an Arbitrator within five
20    business days, the Manager shall select one Arbitrator and Oak Coast shall select one
21    Arbitrator within five business days thereafter.” (Id.) The Management Agreement further
22    provided that “[t]he arbitration shall be held at 10:00 am on the 10th Business Day after
23    the arbitrator is selected at the office of the Arbitrators unless the parties agree in writing
24    to a different time or date.” (Id.) “There will be no discovery prior to the arbitration.”
25    (Id.) “The Arbitrator will have three business days after arbitration to issue a decision as
26    to whether consent was reasonably withheld.” (Id.)
27

28

                                                   -3-
                                                                                              21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.592 Page 4 of 12



 1           The Management Agreement was signed by Graham Hershman on behalf of
 2    Portfolio, by Graham Hershman as President of SDHCO, and by Phillip Nahas as President
 3    of 1250 North. 3 (Id.)
 4           B.     Subordination Agreement
 5           The Subordination Agreement (“a Conditional Assignment of Management
 6    Agreement and Subordination of Management Fees”) was entered into four days later
 7    between Ladder, SDHCO, 1250 North, and Portfolio. In the Subordination Agreement,
 8    SDHC Mezzanine and 1250 North Mezzanine agreed to a Promissory Note indebted to
 9    Ladder in the amount of $5,750,000. (Subordination Agreement, Recitals C.) In exchange,
10    Ladder required that the borrowers assign the previously described Management
11    Agreement to Ladder, and that Portfolio agree to subordinate its interest in the management
12    fees to the loan amount. As additional collateral for the Loan, the borrowers agreed to
13    conditionally transfer and assign to Ladder all of the Borrower’s rights, title, and interest
14    in the Management Agreement. (Id. § 1.) Furthermore, Portfolio agreed it “shall . . . not
15    contest or impede the exercise by [Ladder] of any right it has under or in connection with
16    this Assignment.” (Id. § 7.)
17           Portfolio agreed that the Management Agreement, fees, liens, rights, and interests it
18    held are “subordinate and inferior to the liens and security interests” created for the benefit
19    of Ladder. (Subordination Agreement § 2.) Upon default, Ladder may terminate the
20    Management Agreement. (Id. § 4.) Finally, “[i]n the event of any inconsistency between
21    the terms and conditions hereof and the terms and conditions of the Management
22    Agreement,” the parties agreed that “the terms and conditions set forth in this Assignment
23    shall govern.” (Id. § 22.)
24

25

26
             3
               According to Petitioner’s counsel at oral argument, Portfolio and SDHCO were both owned by
27    related LLCs, and ultimately by the same individuals including Graham Hershman. Portfolio owned 20%
      of the Hotel. Oak Coast and 1250 North were owned by different LLCs and individuals than Portfolio
28    and SDHCO and owned 80% of the Hotel.

                                                     -4-
                                                                                                  21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.593 Page 5 of 12



 1          The parties agreed that any dispute involving the Subordination Agreement would
 2    be governed by New York law, and they agreed that any lawsuit would be filed in federal
 3    or state court in the City of New York. (Subordination Agreement § 13b.)
 4          The Subordination Agreement was signed by “Borrowers” Phillip Nahas as
 5    President of 1250 North Mezzanine; Graham Hershman as President of SDHC Mezzanine;
 6    Mark Ableman as Executive Director of Ladder; and Graham Hershman on behalf of
 7    Portfolio.
 8    II.   ANALYSIS
 9          A.     Choice of Law
10          “In a diversity case, the district court must apply the choice-of-law rules of the state
11    in which it sits.” Abogados v. AT&T, Inc., 223 F.3d 932, 934 (9th Cir. 2000) (citing Klaxon
12    Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); Ledesma v. Jack Stewart Produce,
13    Inc., 816 F.2d 482, 484 (9th Cir. 1987)). California law “reflects a strong policy favoring
14    enforcing [choice-of-law] provisions” in contracts negotiated at arm’s length. Nedlloyd
15    Lines B.V. v. Superior Court, 3 Cal. 4th 459, 465 (1992). Thus, the choice-of-law provision
16    in the Management Agreement should be enforced unless the chosen state, North Carolina,
17    “has no substantial relationship to the parties or the transaction or there is no other
18    reasonable basis for the parties’ choice.” Id. Alternatively, the choice-of-law provision in
19    a contract should not be enforced if “application of the law of the chosen state would be
20    contrary to the fundamental policy of a state which has a materially greater interest than
21    the chosen state in the determination of a particular issue” and which “would be the state
22    of the applicable law in the absence of an effective choice of law by the parties.” Id.
23          Although the parties dispute whether North Carolina law or California law should
24    be applied in this case, they both conceded at oral argument that the ultimate choice-of-law
25    likely has no effect on the ultimate issue, since the laws on arbitration in both jurisdictions
26    are the same.
27          In this case, the Management Agreement clearly has a choice-of-law provision that
28    specifies North Carolina law should be applied. Respondents argue this provision should

                                                   -5-
                                                                                              21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.594 Page 6 of 12



 1    not be enforced because there is no substantial relationship between North Carolina and
 2    the parties or the transaction and there is no other reasonable basis for this choice.
 3    Petitioner counters that the original parties to the Management Agreement owned three
 4    hotels with similar management agreements, one of which was in North Carolina.
 5          Ultimately, the Court finds that there is a sufficient relationship with North Carolina
 6    to apply the choice-of-law provision in the Management Agreement. But, as laid out
 7    below, the Court finds no distinguishable differences between the law of the two
 8    jurisdictions.
 9          B.     Colorado River Doctrine
10          Respondents ask this Court to stay or dismiss the action under the “Colorado River
11    doctrine” because of the pending state court matter in New York. Colorado River Water
12    Conservation Dist. v. United States (“Colorado River”), 424 U.S. 800 (1976). “Abstention
13    from the exercise of federal jurisdiction is the exception not the rule.” Seneca Ins. Co.,
14    Inc. v. Strange Land, Inc., 862 F.3d 835, 841 (9th Cir. 2017) (quoting Colorado River, 424
15    U.S. at 813). “[F]ederal courts have a ‘virtually unflagging obligation . . . to exercise the
16    jurisdiction given them.’” Id.; see also Smith v. Cent. Ariz. Water Conservation Dist., 418
17    F.3d 1028, 1033 (9th Cir. 2005) (holding that a stay under the Colorado River doctrine
18    occurs only in “exceedingly rare” circumstances).
19          “Nevertheless, abstention is considered appropriate in a few well-defined areas to
20    ease friction between federal and state sovereigns.” American Intern. Underwriters
21    (Philippines), Inc. v. Cont’l Ins. Co., 843 F.2d 1253, 1257 (9th Cir. 1988). Thus, when
22    allowing a state court to construe state law or to address difficult questions of state law
23    involving policy issues, or where federal jurisdiction has been invoked to restrain state
24    criminal proceedings, Colorado River may be applicable. Id. Factors to consider include:
25
            (1) which court first assumed jurisdiction over any property at stake; (2) the
26          inconvenience of the federal forum; (3) the desire to avoid piecemeal
27
            litigation; (4) the order in which the forums obtained jurisdiction; (5) whether
            federal law or state law provides the rule of decision on the merits; (6) whether
28          the state court proceedings can adequately protect the rights of the federal

                                                  -6-
                                                                                                21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.595 Page 7 of 12



 1          litigants; (7) the desire to avoid forum shopping; and (8) whether the state
 2
            court proceedings will resolve all the issues before the federal court.

 3    Seneca Ins., 862 F.3d at 841–42. “These factors are not a ‘mechanical checklist.’” Id.
 4    (quoting Moses H. Cone Mem’l Hosp. v. Mercury Construct. Corp., 460 U.S. 1, 16 (1983)).
 5    “Rather . . . we examine them in ‘a pragmatic, flexible manner with a view to the realities
 6    of the case at hand.’” Id. (quoting Moses H. Cone, 460 U.S. at 2).
 7          With respect to the final factor, the question “is whether the state court proceeding
 8    sufficiently parallels the federal proceedings. Although we have not always required ‘exact
 9    parallelism,’ the two actions must be ‘substantially similar.’” R.R. Street & Co., Inc. v.
10    Transport Ins. Co., 656 F.3d 966, 982 (9th Cir. 2011) (quoting Nakash v. Mariciano, 882
11    F.2d 1411, 1416 (9th Cir. 1989)). “‘[T]he existence of a substantial doubt as to whether
12    the state proceedings will resolve the federal action precludes’ a Colorado River stay or
13    dismissal.” R.R. Street, 656 F.3d at 982 (quoting Cent. Ariz. Water Conservation Dist.,
14    418 F.3d at 1028); see also Intel. Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908, 913
15    (9th Cir. 1993). “When a district court decides to dismiss or stay under Colorado River, it
16    presumably concludes that the parallel state-court litigation will be an adequate vehicle for
17    the complete and prompt resolution of the issues between the parties. If there is any
18    substantial doubt as to this, it would be a serious abuse of discretion to grant the stay or
19    dismissal at all.” Intel Corp., 12 F.3d at 913 (quoting Moses H. Cone, 460 U.S. at 28)
20          In this case, there is a substantial doubt as to whether the litigation in New York state
21    court will resolve the federal action. The State Court Judge has already refused to rule on
22    the Management Agreement, finding that the issue should be litigated in California.
23    Although that issue is currently on appeal, the Court finds it likely that the appellate court
24    will find, as this Court does below and as the New York Supreme Court already found, that
25    the Management Agreement is separate and distinct from the Subordination Agreement.
26    Thus, the likelihood of inconsistent or piecemeal litigation is remote. Furthermore, the
27    Hotel at issue is in California, and ruling on the Management Agreement does not impact
28

                                                   -7-
                                                                                              21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.596 Page 8 of 12



 1    any New York state policy questions. Therefore, the Court declines to apply the Colorado
 2    River doctrine to this case.
 3              C.    Precedence of Subordination Agreement
 4              Respondents next argue that the Petition should be denied “because it violates
 5    Portfolio’s explicit agreement in the Subordination Agreement to not contest any exercise
 6    by Lender of its rights thereunder.” (Opp’n at 18–21.) Ladder points out that the
 7    Subordination Agreement, by its terms, takes precedence over the Management
 8    Agreement. (Subordination Agreement § 22.)
 9              However, the fact that Portfolio is seeking fees allegedly due under the Management
10    Agreement is not contesting the right of Ladder to subordinate any fees owed to the
11    underlying debt. The two agreements are separate: one concerns whether Portfolio is
12    entitled to management fees at all and the other concerns who gets the money that is owed
13    first. There is no inconsistency between Portfolio seeking a declaration that it is owed fees
14    and its agreement to allow Ladder to get paid first.            Therefore, the Subordination
15    Agreement does not control the issue raised by this petition: whether Portfolio is owed fees
16    at all.
17              D.    Unconscionability of Arbitration Provision
18              Respondents argue that even if this Court refuses to stay or dismiss the Petition
19    pursuant to the Colorado River doctrine and finds the Subordination Agreement is not
20    controlling, it should still refuse to enforce the arbitration provision in the Management
21    Agreement because the provision is unconscionable.
22              If a party challenges the validity of an arbitration provision as unconscionable, the
23    federal court must consider the challenge before ordering compliance with the term. Rent-
24    a-Center, West, Inc. v. Jackson, 561 U.S. 63, 71 (2010). “[Q]uestions of arbitrability must
25    be addressed with a healthy regard for the federal policy favoring arbitration.” Moses H.
26    Cone, 460 U.S. at 24. “[A]ny doubts concerning the scope of arbitrable issue should be
27    resolved in favor of arbitration.” Id. at 25.
28

                                                      -8-
                                                                                              21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.597 Page 9 of 12



 1            “While federal policy favors arbitration agreements, federal courts rely on state law
 2    when addressing issues of contract validity and enforceability.” Laster v. T-Mobile, 407
 3    F. Supp. 2d 1181, 1186 (S.D. Cal. 2005) (citing Ticknor v. Choice Hotels Int’l, Inc., 265 F.
 4    3d 931, 936–37 (9th Cir. 2001)). “North Carolina has a strong public policy favoring
 5    arbitration.” Crossman v. Life Care Ctrs. of Am., Inc., 225 N.C. App. 1, 4 (2013) (quoting
 6    Raper v. Oliver House, LLC, 180 N.C. App. 414, 419 (2006)); see also Bigler v. Harker
 7    School, 213 Cal. App. 4th 727, 735 (2013) (“‘California courts have uniformly
 8    acknowledged that there is a strong public policy in favor of arbitration.’ Thus, ‘doubts
 9    concerning the scope of arbitrable issues are to be resolved in favor of arbitration.’”)
10    (quoting Young Seok Suh v. Super. Ct., 181 Cal. App. 4th 1504, 1511–12 (2010)).
11    However, “as a general rule, [North Carolina] courts will not enforce unconscionable
12    contracts.” Rite Color Chem. Co., Inc. v. Velvet Textile Co., Inc., 105 N.C. App. 14, 18
13    (1992); see also Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114
14    (2000) (“[A] [California] court can refuse to enforce an unconscionable provision in a
15    contract.”).
16            “[U]nconscionability is an affirmative defense,” and “the party asserting the defense
17    has the burden of establishing that the agreement was unconscionable.” Westmoreland v.
18    High Point Healthcare, Inc., 218 N.C. App. 76, 80 (2012) (citing Tillman v. Com. Credit
19    Loans, 362 N.C. 93, 101 (2008) (plurality opinion)); Rite Color Chem., 105 N.C. App. at
20    20; see also Bigler, 213 Cal. App. 4th at 735 (noting that the party opposing arbitration has
21    the burden of proving the defense of unconscionability). To establish unconscionability, a
22    party    must    demonstrate    both    procedural    unconscionability   and    substantive
23    unconscionability. Westmoreland, 218 N.C. App. at 80.; see also Armendariz, 24 Cal. 4th
24    at 114. “[B]oth elements must be present, but a court may rule a contract is unconscionable
25    when the contract presents pronounced substantive unfairness and a minimal degree of
26    procedural unfairness or vice versa.” Westmoreland, 218 N.C. App. at 80; see also
27    Armendariz, 24 Cal. 4th at 114.
28

                                                   -9-
                                                                                            21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.598 Page 10 of 12



 1          “Procedural unconscionability” arises when the bargaining that led to the contract
 2    involved “unfair surprise, lack of meaningful choice and inequality of bargaining power.”
 3    Westmoreland, 218 N.C. App. at 80; see also Bigler, 213 Cal. App. 4th at 736 (procedural
 4    unconscionability “focuses on oppression, surprise and the manner in which the agreement
 5    was negotiated”).       “Substantive unconscionability” “refers to harsh, one-sided and
 6    oppressive contract terms.” Westmoreland, 218 N.C. App. at 84; see also Bigler, 213 Cal.
 7    App. 4th at 736 (finding that substantive unconscionability “focuses on ‘the actual terms
 8    of the agreement and evaluates whether they create such overly harsh or one-sided results
 9    as to shock the conscience’” (quoting Young Seok Suh, 181 Cal. App. 4th at 1514)). “A
10    court will generally refuse to enforce a contract on the ground of unconscionability only
11    when the inequality of the bargain is so manifest as to shock the judgment of a person of
12    common sense and where the terms are so oppressive that no reasonable person would
13    make them on the one hand, and no honest and fair person would accept them on the other.”
14    Brenner v. Little Red School House, Ltd., 302 N.C. 207, 214 (1981); see also Bigler, 213
15    Cal. App. 4th at 736.
16          Respondents have failed to demonstrate that either procedural or substantive
17    unconscionability exists in this case. All parties are legal entities, not individuals, with
18    equal bargaining power. There is no evidence that there was any “unfair surprise” or “lack
19    of meaningful choice.” Respondents argue that the parties to the Management Agreement
20    were all “owned and controlled by the same individuals.” (Opp’n at 22.) And since “the
21    parties were affiliates,” they “had no interest in ensuring that the various provisions of the
22    Management Agreement would be fair and reasonable.” (Id. at 23.) The Court disagrees.
23    First of all, assuming that a unity of interest when executing the contract can rise to the
24    level of procedural unconscionability—a questionable supposition—there is insufficient
25    evidence that all parties to the Management Agreement were “owned and controlled by the
26    same individuals.” Although it appears there was a unity of interest between Portfolio and
27    SDHCO, there is no claim that 1250 North or Oak Coast, also parties to the negotiation,
28    were owned or controlled by the same individuals.

                                                  - 10 -
                                                                                             21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.599 Page 11 of 12



 1          Nor is there any evidence that the agreement was “one-sided” or “oppressive.” The
 2    arbitration agreement is not one that “shocks the conscience.” Respondents argue that five
 3    provisions make the agreement substantively unconscionable: (1) the agreement that the
 4    arbitration must occur within ten days; (2) the prohibition on discovery; (3) the rule that
 5    the Arbitrator much reach a decision within three days; (4) the limited pool of Arbitrators;
 6    and (5) the rule that the parties must choose an Arbitrator within five days. With respect
 7    to the timing of the Arbitration and Arbitrator’s decision, the Agreement actually provides
 8    that the parties can agree in writing to a different date, so the ten days is not set in stone.
 9    Additionally, there is no provision that requires the Arbitrator to reach a decision in three
10    days. Instead, the Agreement provides that the Arbitrator will reach a decision on whether
11    consent was reasonably withheld within three days. Again, this is presumably so the
12    Arbitration can take place as quickly as possible. Neither of these provisions “shock the
13    conscience.” Additionally, although Respondents argue that there is a limited pool of
14    Arbitrators, the qualifications requirement does not seem unreasonable, and Respondents
15    do not argue that Arbitrators that fit these qualifications do not exist. See, e.g., AT&T v.
16    Mobility, LLC v. Concepcion, 563 U.S. 333, 344 (2011) (noting an arbitration agreement
17    may specify “that the decisionmaker be a specialist in the relevant field”) Furthermore,
18    providing that the parties have five days to attempt to reach a mutual agreement as to the
19    designated Arbitrator and, if that is not possible, giving another five days for each party to
20    designate their selected Arbitrator, does not seem overly harsh or oppressive.
21          The limitation on discovery does give this Court pause. California has held, in the
22    employer-employee context, that “[a]dequate discovery is indispensable for the vindication
23    of statutory claims” to ensure the minimum standards of fairness. Fitz v. NCR Corp., 118
24    Cal. App. 4th 702, 716 (2004) (citing Armendariz, 24 Cal. 4th at 104). But the concern in
25    Fitz was the unequal position between the bargaining parties. In this case, the parties
26    involved LLC entities with equal bargaining positions. As pointed out by the Fourth
27    Circuit, “[w]hen the contracting parties stipulate that disputes will be submitted to
28    arbitration, they relinquish the right to certain procedural niceties which are normally

                                                   - 11 -
                                                                                              21cv314
     Case 3:21-cv-00314-BAS-MSB Document 19 Filed 09/09/21 PageID.600 Page 12 of 12



 1    associated with a formal trial. One of these accoutrements is the right to pre-trial
 2    discovery.” Burton v. Bush, 614 F.2d 389, 390 (4th Cir. 1980). To the extent California
 3    holds to the contrary, as discussed above, the Court finds upholding the parties’ choice of
 4    law provision in the Agreement is appropriate. The difference in the law does not
 5    contravene a fundamental policy in the state of California given the relatively equal
 6    bargaining positions of the parties.
 7           Therefore, the Court finds that the arbitration agreement is neither substantively nor
 8    procedurally unconscionable.
 9    III.   CONCLUSION AND ORDER
10           For the reasons stated above, the Court GRANTS the Petition to Compel
11    Arbitration. (ECF No. 1.) The parties are ordered to submit the dispute regarding the
12    Management Agreement only for arbitration.
13           Although at oral argument the parties suggested that this Court may wish to stay its
14    ruling pending decision by the New York appellate court, the Court finds the arbitration
15    clause in the Management Agreement allows the parties to agree in writing to delay the
16    arbitration, so the Court defers to the parties if they choose to put out Arbitration to a later
17    date. The Clerk of the Court is directed to administratively close this case.
18           IT IS SO ORDERED.
19
20    DATED: September 8, 2021
21

22

23

24

25

26

27

28

                                                   - 12 -
                                                                                               21cv314
